


Exhibit 10.1


EMPLOYMENT SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS




This Employment Separation Agreement And Release Of All Claims (the “Agreement”)
is made by and between Galan G. Daukas (the “Executive”), on the one hand, and
Washington Trust Bancorp, Inc. (including its subsidiaries and affiliates; and
the officers, directors, employees, agents and assignees of Washington Trust
Bancorp, Inc. and those of its subsidiaries and affiliates) (collectively, the
“Company”) on the other hand. The Company and the Executive are referred to
herein as the “Parties.”


RECITALS


WHEREAS, the Executive has been employed by the Company; and


WHEREAS, the Executive's employment with the Company is terminating; and


WHEREAS, the Parties wish to set forth their agreement regarding the termination
of the Executive's employment;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby promise and agree as
follows:


1.    Termination of Employment and Resignation from Positions. The Executive's
employment with the Company is terminated effective May 20, 2013 (the
“Termination Date”). In addition, the Executive hereby resigns, effective as of
the Termination Date, from all positions, titles, duties, authorities and
responsibilities with, arising out of or relating to his employment with the
Company and all of its subsidiaries, and agrees to execute all additional
documents and take such further steps as may be required to effectuate such
resignations. The Parties each agree to waive any notice that may be required
from the other in connection with the Executive's termination from employment
and resignation from such positions.


2.    Right to Revoke Execution. The Executive acknowledges that he may revoke
his execution of this Agreement at any time during the seven-day period
immediately following the date of his signature below (the “Revocation Period”)
by delivering written notice of revocation to the Company. If he does not revoke
his execution, then this Agreement shall become effective on the eighth day
following the Executive's execution of this Agreement (the “Effective Date”).


3.    Severance Payment. The Company shall pay Executive a severance payment
equal to fifty-two (52) weeks (the “Severance Period”) of salary at his weekly
rate of $6,657.69 for a total payment of $346,200, subject to withholdings
required by law. The Company will commence payment of this amount in biweekly
installments in accordance with the Company's normal payroll schedule,
commencing with the first pay period after the Effective Date of this Agreement
as outlined in Exhibit A.


4.    Additional Severance Payment. As an additional severance payment, the
Company shall pay Executive a bonus payment equal to $196,000, subject to
withholdings required by law. Such payment will be paid over the Severance
Period in biweekly installments of $7,538.46 in accordance with the Company's
normal payroll schedule, commencing with the first pay period after the
Effective Date of this Agreement as outlined in Exhibit A.


5.    Medical and Dental Coverage. The Company will continue to provide the
Executive's current medical and dental coverage through May 31, 2013. After that
date, the Company will respect his rights to continue medical and dental
coverage under the Consolidated Omnibus Budget Reconciliation Act (COBRA). If
the Executive elects medical and/or dental continuation pursuant to COBRA, the
Company will contribute an amount equal to what would have been paid by the
Company towards that coverage if he remained an active employee of the Company,
for the 12-month period following termination of employment, or if earlier,
until such date as the Executive becomes eligible for coverage under a group
health plan of a subsequent employer. Beginning in June 2014, the Executive will
be responsible for the full COBRA premium for such coverage, and will be
responsible for the remaining portion of the medical and/or dental premiums
through the expiration of the COBRA coverage continuation period. From time to
time during the Severance Period, the Executive will certify to the Company,
upon request, the Executive's current employment status and whether the
Executive is eligible for coverage under a group health plan of a subsequent
employer.


6.    Restricted Stock Units. Upon the Effective Date, the 2,800 restricted
stock units (the “Restricted Units”) granted to the Executive on June 1, 2010
will be fully vested and nonforfeitable. In full satisfaction of such Restricted
Units, the




--------------------------------------------------------------------------------




Company shall issue to the Executive a certificate representing 2,800 shares of
common stock of the Company as soon as practicable following the later of the
Effective Date of this Agreement or June 1, 2013. The issuance of shares to the
Executive shall be subject to the payment by the Executive in cash or other
means acceptable to the Company (including the withholding of shares) of any
federal, state, local and other applicable taxes required to be withheld in
connection with such issuance.


7.    Nonqualified Stock Options. Upon the Effective Date, the nonqualified
stock option to purchase 7,800 shares of common stock of the Company granted to
the Executive on June 1, 2010 will become immediately vested and exercisable
(the “June 2010 Stock Option”). The Company will extend the period during which
the Executive may exercise the June 2010 Stock Option through August 17, 2013.
The Executive agrees that the terms of the June 2010 Stock Option are outlined
in Section 1 of Exhibit B. The Executive acknowledges that any portion of the
June 2010 Stock Option not exercised by August 17, 2013 will terminate and
expire as of such date and shall no longer be exercisable after that date.


8.    Vested Stock Options. Upon the Effective Date, the Company will extend the
period during which the Executive may exercise the nonqualified stock options
that have vested on or prior to the Termination Date, as set forth in Section 2
of Exhibit B, through August 17, 2013 (the “Vested Stock Options”). The
Executive agrees that Section 2 of Exhibit B sets forth the only vested
nonqualified stock option awards to which he is entitled. The Executive
acknowledges that any portion of the Vested Stock Option not exercised by August
17, 2013 will terminate and expire as of such date and shall no longer be
exercisable after that date.


9.    Accrued Vacation Time. The Company will pay the Executive the value of any
unused vacation time he has accrued on the next regular payday following the
Termination Date.


10.     Termination Of Certain Employment Perquisites. All perquisites the
Employee receives in connection with his employment with the Company, including
but not limited to his automobile allowance, cellular telephone allowance, club
membership allowance, and life insurance coverage, will be terminated as of the
Termination Date.


11.    Unemployment Benefits. The Company will not contest the Executive's
eligibility for unemployment insurance benefits. The Executive agrees that the
Company cannot guarantee his receipt of such benefits, as the decision whether
to grant unemployment benefits rests solely with the state unemployment agency.


12.    No Admission. The execution of this Agreement shall not be construed as
an admission of a violation of any statute or law or breach of any duty or
obligation by either the Company or the Executive.


13.    Confidential Company Information. During the course of the Executive's
employment, he has been privy to confidential and strategic information of both
the Company and its customers. This information includes, but is not limited to:
financial information, strategic plans, customer names and other customer
information, marketing plans and other information of a business or confidential
nature. The Executive agrees to maintain the confidentiality of such information
and not to disclose such information to any third party without the express
written consent of the Company.


14.    Return of Company Property. The Executive will return all Company
property, such as identification cards, keys, credit cards, computer equipment,
company records, documents (including any copies, electronic or otherwise), etc.
on his last day of active employment.


15.    Confidentiality. This Agreement is confidential and shall not be made
public by either the Company or the Executive except as required by law or if
necessary in order to enforce this Agreement.


16.    Release Of Claims By Executive. The Executive acknowledges that the
payments and benefits provided for in paragraphs 3 through 8 of this Agreement
are greater than any to which he may have otherwise been entitled under any
existing Company separation, benefit or compensation policy. In consideration of
the foregoing, the Executive hereby releases and forever discharges the Company,
its past, present and future officers, directors, employees, agents, partners,
affiliates, subsidiaries, successors and assignees (collectively, the “Company
Group Releasees”) of and from any and all liabilities, causes of action, debts,
claims and demands both in law and in equity known or unknown, fixed or
contingent, which he may have or claim to have against the Company Group
Releasees based upon or in any way related to his employment or termination of
employment with the Company and hereby covenants not to file a lawsuit or to
initiate any legal action to assert such claims. This release by the Executive
includes, but is not limited to, claims for attorneys' fees or claims arising
under federal, state or local laws prohibiting employment discrimination,
including specifically the Age Discrimination in Employment Act of 1967, as
amended, and the Older Workers Benefit Protection Act of 1990, or claims growing
out of any legal restrictions on the Company's right to terminate its employees.
This Release does not limit the Executive's right to file, cooperate with or
participate in any proceeding before a state or federal fair employment
practices agency. However, in the




--------------------------------------------------------------------------------




event that a charge or complaint is filed against the Company Group Releasees or
any of them, with any administrative agency or in the event of an authorized
investigation, charge or lawsuit filed against the Company Group Releasees by an
administrative agency, the Executive expressly waives and shall not accept any
award of money damages therefrom.
 
17.    Non-Disparagement. The Executive agrees that he shall not at any time,
directly or indirectly, engage in any communications or actions that are
derogatory or disparaging to the Company, its trustees, officers, employees, or
its existing or prospective business relationships. The Company, in turn, will
make a good faith effort to prevent its officers and directors from making any
disparaging remarks or demeaning comments, of any kind or nature, regarding
Executive.


18.     Remedies. The Parties acknowledge and agree that the Executive's breach
or threatened breach of any of the restrictions set forth in Paragraphs 13, 14,
15 or 17 above will result in irreparable and continuing damage to the Company
for which there may be no adequate remedy at law and that the Company shall be
entitled to seek equitable relief, including specific performance and injunctive
relief, as remedies for any such breach or threatened or attempted breach. The
Executive agrees that such remedies shall be in addition to any remedies,
including damages, available to the Company. The Executive further agrees that
the Company's obligation to make severance payments under Paragraphs 3 or 4 is
contingent upon Executive's not violating his obligations under Paragraphs 13,
14, 15 or 17 above. If the Company initiates an arbitration proceeding pursuant
to Paragraph 23 below based on a good faith belief that Executive has violated
any of his obligations under Paragraphs 13, 14, 15 or 17, then the Company may
cease making severance payments pursuant to Paragraphs 3 or 4 until its
obligation to continue doing so, if any, has been resolved through the
arbitration proceeding.


19.     Executive's Obligations To Cooperate. For a period of four months
following the Termination Date, the Executive agrees to cooperate with requests
from the Company for support and/or information concerning any business or legal
matters involving facts or events relating to the Company that may be within the
Executive's knowledge and experience. In particular, the Executive agrees to
execute any documents, upon request, related to the business of the Company. It
is acknowledged by the Parties that the Executive's services as delineated in
this Paragraph 19 shall be provided by the Executive only at the direction of,
and in the manner requested by, the Company's General Counsel and, for clarity,
shall be provided by the Executive without any additional compensation to the
Executive.


20.    Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.


21.    Right To Review Agreement. The Executive understands that various state
and federal laws prohibit employment discrimination based on age, sex, race,
color, national origin, religion, handicap or veteran status. These laws are
enforced through the Equal Employment Opportunity Commission (EEOC), Department
of Labor and state human rights agencies. The Executive acknowledges that he has
been advised to consult with an attorney (at his own expense) before executing
this Agreement, and that he has twenty-one (21) days in which to review this
Agreement (although he may choose to execute this Agreement earlier).


22.    Amendments. The Executive has carefully read and fully understands all of
the provisions of this Employment Separation Agreement and Release of All
Claims, which sets forth the entire understanding between the Executive and the
Company. This Agreement may not be changed orally but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought. The Executive acknowledges and
agrees that he has not relied upon any representation or statement, written or
oral, not set forth in this document.


23.    Jury Waiver And Dispute Resolution. The Parties agree that any dispute
arising from this Agreement shall be resolved by submitting the matter to
arbitration under the auspices of the American Arbitration Association. The
arbitration shall take place in Providence, Rhode Island before a single
arbitrator. The Parties agree that Rhode Island law shall apply in any such
proceeding. The arbitrator may award costs and fees to the prevailing party
under the standards provided by law. The arbitrator will resolve any dispute as
to who is the prevailing party and as to the reasonableness of any fees or costs
sought to be recovered. THE PARTIES HEREBY WAIVE THEIR RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY DISPUTE ARISING FROM THIS AGREEMENT.


24. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.


IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement on the dates stated below.






--------------------------------------------------------------------------------










/s/ Galan G. Daukas
 
June 4, 2013
Galan G. Daukas
 
Date
 
 
 
For the Company:
 
 
/s/ Kristen L. DiSanto
 
June 11, 2013
Kristen L. DiSanto
Executive Vice President, Human Resources
 
Date









--------------------------------------------------------------------------------






Exhibit A
Severance Payment Schedule


Date
Salary-related Severance Payment
Bonus-related Severance Payment
Total Severance Payment
6/7/2013
13,315.38


7,538.46


20,853.84


6/21/2013
13,315.38


7,538.46


20,853.84


7/5/2013
13,315.38


7,538.46


20,853.84


7/19/2013
13,315.38


7,538.46


20,853.84


8/2/2013
13,315.38


7,538.46


20,853.84


8/16/2013
13,315.38


7,538.46


20,853.84


8/30/2013
13,315.38


7,538.46


20,853.84


9/13/2013
13,315.38


7,538.46


20,853.84


9/27/2013
13,315.38


7,538.46


20,853.84


10/11/2013
13,315.38


7,538.46


20,853.84


10/25/2013
13,315.38


7,538.46


20,853.84


11/8/2013
13,315.38


7,538.46


20,853.84


11/22/2013
13,315.38


7,538.46


20,853.84


12/6/2013
13,315.38


7,538.46


20,853.84


12/20/2013
13,315.38


7,538.46


20,853.84


1/3/2014
13,315.38


7,538.46


20,853.84


1/17/2014
13,315.38


7,538.46


20,853.84


1/31/2014
13,315.38


7,538.46


20,853.84


2/14/2014
13,315.38


7,538.46


20,853.84


2/28/2014
13,315.38


7,538.46


20,853.84


3/14/2014
13,315.38


7,538.46


20,853.84


3/28/2014
13,315.38


7,538.46


20,853.84


4/11/2014
13,315.38


7,538.46


20,853.84


4/25/2014
13,315.38


7,538.46


20,853.84


5/9/2014
13,315.38


7,538.46


20,853.84


5/23/2014
13,315.50


7,538.50


20,854.00


Total
$
346,200.00


$
196,000.00


$
542,200.00









--------------------------------------------------------------------------------




Exhibit B




Section 1: Nonqualified Stock Options Granted on June 1, 2010


Grant Date
Grant Type
Grant Price
Number of Stock Options
6/1/2010
Nonqualified Stock Options
$17.5200
7,800









Section 2: Outstanding Vested Stock Options as of May 20, 2013


Grant Date
Grant Type
Grant Price
Number of Stock Options
8/30/2005
Nonqualified Stock Options
$27.6200
20,000


12/12/2005
Nonqualified Stock Options
$28.1600
12,315


6/16/2008
Nonqualified Stock Options
$24.1200
7,200











